Powell, J.
Adams sued Booker for a balance due on account of building a house. There was no written contract. The defendant pleaded, that while he had agreed with the plaintiff as to the building of the house at the price sued for, yet it was to be done in a good and workmanlike manner, and that the plaintiff had failed to comply with his contract in this respect. The plea was rather indefinite, but there was no demurrer. The court and the parties seemed to have treated it as admitting a prima facie case in the plaintiff’s favor and entitling the defendant to the opening and conclusion. On the trial the defendant’s testimony showed a number of deficiencies in the carrying out of the contract, and placed before the jury sufficient evidence by which they could have estimated the amount of abatement that should be allowed the defendant of the purchase price.
As a matter of fact, the defendant was not entitled to the opening and conclusion. See Crankshaw v. Schweizer Mfg. Co., 1 Ga. *575App. 363 (58 S. E. 222). However, no point is made as to that. Indeed, no error of law is complained of. The evidence was conflicting, and the jury settled the conflict by allowing the defendant less than he claimed, but not allowing the plaintiff the full amount he claimed. It is very likely that they did in fact reach a fair result. At any rate, so far as the law is concerned, they reached a result that is legally conclusive of the question.

Judgment affirmed.